DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 6-7, 10, 12-13, 52-64 are objected to because of the following informalities: please delete [about] before and inside every number range claimed. The ranges are broad enough, the word ‘about’ adds 112 issues to the limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 55, the phrase "substantially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 10, 12-13, 52-64 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US Patent No. 9,238,912) in view of ‘103 (DE 10060103).
For claim 1, Pham et al. discloses a suspended ceiling system (fig. 7) comprising: a ceiling grid comprising: a first support (10); a first panel (100) supported by the first support, the first panel comprising a first exposed major surface opposite a second exposed major surface (102), the first panel exhibiting an NRC value ranging from about 0.3 to about 0.99 (col. 4 lines 46-49); a second panel (200), the second panel having a first exposed major surface (201) opposite a second exposed major surface (202), whereby no line of sight exists between the first and second exposed major surfaces of the second panel; wherein the second exposed major surface of the first panel faces the first exposed major surface of the second panel.
Pham et al. does not disclose a second support and that the first support is vertically offset from the second support by a first offset distance, that the second panel is supported by the second support and that the second exposed major surface of the first panel is vertically offset from the first exposed major surface of the second panel by a second offset distance, wherein the first offset distance and the second offset distance are each positive non-zero values.
103’ discloses a suspended ceiling system (fig. 9a) comprising: a ceiling grid comprising: a first support (4’); a second support (5’); the first support is vertically offset from the second support by a first offset distance; a first panel (lower 2) supported by the first support, the first panel comprising a first exposed major surface opposite a second exposed major surface; a second panel (upper 2) supported by the second support, the second panel having a first exposed major surface opposite a second exposed major surface, whereby no line of sight exists between the first and second exposed major surfaces of the second panel; wherein the second exposed major surface of the first panel faces the first exposed major surface of the second panel, and the second exposed major surface of the first panel is vertically offset from the first exposed major surface of the second panel by a second offset distance; wherein the first offset distance and the second offset distance are each positive non-zero values.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to provide a second support and create a space between the first and second panels of Pham et al. as made obvious by ‘103 to increase the acoustical insulation of the ceiling system.
For claim 2, the combination discloses that the first offset distance is such that the second exposed major surface of the first panel and the first exposed major surface of the second panel are not in contact (‘103 fig. 9a, upper and lower 2).
For claim 6, the combination discloses that the first panel comprises a first body having a first major surface opposite a second major surface, the first body being porous (Pham et al. col. 4 lines 36-37, mineral wool is porous) to allow for airflow between the first and second major surfaces under atmospheric conditions.
For claim 7, the combination discloses that the first body comprises a first fibrous material selected from fiberglass, mineral wool, synthetic polymers, polyurethane foam, and combinations thereof (Pham et al. col. 4 lines 36-37, mineral wool).
For claim 10, the combination discloses that the second panel comprises a second body having a first major surface opposite a second major surface, the second body formed of a sound attenuation material (Pham et al. col. 5 lines 12-13).
For claim 12, the combination discloses that the first support (‘103 fig. 9a, 4) comprises a first horizontal flange having a first support surface that faces upward, wherein the first panel rests on the first support surface.
For claim 13, the combination discloses that the second support (‘103 fig. 9a, 5’) comprises a second horizontal flange having a second support surface that faces upward, wherein the second panel rests on the second support surface.
For claim 52, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the first offset distance range from 0.25-6.0 inches since this merely involves a change of size of the already disclosed distance to get predictable and expected results like increased insulation of the ceiling system.
For claim 53, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the second offset distance range from 0.1-4.0 inches since this merely involves a change of size of the already disclosed distance to get predictable and expected results like increased insulation of the ceiling system.
For claim 54, the combination discloses that the first panel can be modified so no line of sight exists between the first and second exposed major surfaces of the first panel (‘103 fig. 9a, lower 2).
For claim 55, the combination discloses that substantially no visible light is capable of being transmitted between the first major surface and the second major surface of the first body (Pham et al. col. 4 lines 36-37, made of solid materials).
For claim 56, the combination discloses that the second exposed major surface of the second panel is formed by the second major surface of the second body, and wherein the second exposed major surface of the second panel is opaque across the entirety of the second major surface of the second body (Pham et al. col. 5 lines 12-18, made of solid opaque materials).
For claim 57, the combination discloses that the first panel has a first thickness (Pham et al. col. 9 lines 18-23) and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the first thickness of the first panel as measured between the first exposed major surface and the second exposed major surface of the first panel range from 0.25-3.0 inches since this merely involves a change of size of an already disclosed component to get predictable and expected results like meeting building and construction standards and increased sound insulation.
For claim 58, the combination discloses that the second panel has a second thickness (Pham et al. col. 9 lines 18-23) and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the second thickness of the second panel as measured between the first exposed major surface and the second exposed major surface of the second panel range from 0.125-2.0 inches since this merely involves a change of size of an already disclosed component to get predictable and expected results like meeting building and construction standards and increased sound insulation.
For claim 59, Pham et al. discloses an acoustical ceiling system (fig. 7) comprising: a support grid (6) having a plurality of grid openings; a first panel (100) mounted to the support grid within a first one of the plurality of grid openings, the first panel comprising a first exposed major surface opposite a second exposed major surface, the first panel comprising a first body formed of a fibrous material (col. 4 lines 36-37, mineral wool); a second panel (200) mounted to the support grid within the first one of the plurality of grid openings, the second panel comprising a first exposed major surface opposite a second exposed major surface, the second panel comprising a second body formed of an attenuation material (col. 5 lines 12-13); whereby the first and second panels are supported by the support grid such that the second exposed major surface of the first panel faces the first exposed major surface of the second panel.
Pham et al. does not disclose that a vertical gap exists between the second exposed major surface of the first panel and the first exposed major surface of the second panel such that the first and second panels are not in direct contact.
103’ discloses a suspended ceiling system (fig. 9a) comprising: a ceiling grid comprising: a first panel (lower 2) comprising a first exposed major surface opposite a second exposed major surface; a second panel (upper 2) supported by the second support, the second panel having a first exposed major surface opposite a second exposed major surface, and a vertical gap between the second exposed major surface of the first panel and the first exposed major surface of the second panel such that the first and second panels are not in direct contact.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to create a space between the first and second panels of Pham et al. as made obvious by ‘103 to increase the acoustical insulation of the ceiling system.
For claim 60, the combination discloses that the first panel exhibits an NRC value ranging from about 0.5 to about 0.99 (Pham et al. col. 4 lines 46-49), and wherein the second panel is a sound attenuation panel resulting in a CAC performance of at least 35 db (Pham et al. col. 5 lines 23-24).
For claim 61, the combination discloses that the fibrous material comprises an inorganic fiber (Pham et al. col. 4 lines 36-37), and wherein the sound attenuating material is selected from a fibrous material, synthetic polymer, gypsum board, cement board, and ceramic board (Pham et al. col. 5 lines 12-18).
For claim 62, the combination discloses that the first panel has a first thickness (Pham et al. col. 9 lines 18-23) and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the first thickness of the first panel as measured between the first exposed major surface and the second exposed major surface of the first panel range from 0.25-3.0 inches since this merely involves a change of size of an already disclosed component to get predictable and expected results like meeting building and construction standards and increased sound insulation.
For claim 63, the combination discloses that the second panel has a second thickness (Pham et al. col. 9 lines 18-23) and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the second thickness of the second panel as measured between the first exposed major surface and the second exposed major surface of the second panel range from 0.125-2.0 inches since this merely involves a change of size of an already disclosed component to get predictable and expected results like meeting building and construction standards and increased sound insulation.
For claim 64, it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the gap range from 0.1-4.0 inches since this merely involves a change of size of the already disclosed distance to get predictable and expected results like increased insulation of the ceiling system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633